In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Richmond County (Goldberg, J.), dated March 18, 1983, which, upon a jury verdict, was in favor of defendant Martin L. Horowitz, following a trial on the issue of liability only.
Judgment affirmed, with costs.
We find that the jury’s verdict is well supported by the weight of the credible evidence and that defense counsel did not act in an improper manner during the trial resulting in prejudice to the plaintiffs. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.